Title: From Thomas Jefferson to Foreign Ministers in the United States, 10 November 1793
From: Jefferson, Thomas
To: Foreign Ministers in the United States



Sir
German-town, Novr. 10th. 1793

As in cases where vessels are reclaimed by the Subjects or Citizens of the belligerent powers as having been taken within the jurisdiction of the United States, it becomes necessary to ascertain that fact by testimony taken according to the laws of the United States, The Governors of the several States to whom the applications will be made in the first
 
instance, are desired immediately to notify thereof the Attornies of their respective districts. The Attorney is thereupon instructed to give notice to the principal Agent of both parties who may have come in with the prize, and also to the Consuls of the Nations interested, and to recommend to them to appoint, by mutual consent, arbiters to decide whether the capture were made within the jurisdiction of the United States, as stated to you in my letter of the 8th. inst. according to whose award the Governor may proceed to deliver the Vessel to the one or the other party. But in case the parties or Consul shall not agree to name arbiters, then the Attorney, or some person substituted by him, is to notify them of the time and place when and where he will be, in order to take the depositions of such Witnesses as they may cause to come before him, which depositions he is to transmit for the information and decision of the President.
It has been thought best to put this business into such a train as that the examination of the fact may take place immediately and before the witnesses may have again departed from the United States, which would too frequently happen, and especially in the distant States, if it should be deferred till information is sent to the Executive, and a special order awaited to take the depositions.
I take the liberty of requesting that you will be pleased to give such instructions to the Consuls of your Nation as may facilitate the object of this regulation. I urge it with the more earnestness, because as the Attornies of the districts are for the most part engaged in much business of their own, they will rarely be able to attend more than one appointment, and consequently the party who should fail from negligence or other motives to produce his Witnesses at the time and place appointed, might lose the benefit of their testimony altogether. This prompt procedure is the more to be insisted on as it will enable the President by an immediate delivery of the Vessel and Cargo to the party having title, to prevent the injuries consequent on long delay. I have the honor to be with great respect, Sir, Your most obedient & most humble servant
